UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 27, 2007 (July 23, 2007) SONICWALL, INC. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 000-27723 (Commission File Number) 77-0270079 (I.R.S. Employer Identification Number) 1143 Borregas Avenue Sunnyvale, California 94089 (408)745-9600 (Address, including zip code and telephone number, of principal executive offices) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On July 23, 2007, the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of SonicWALL, Inc., (the “Registrant”) adopted a bonus plan for employees of the Registrant, including Executive Officers and the Chief Executive Officer, for fiscal year 2007 and including performance objectives for the second half of fiscal year 2007 associated with the Registrant’s acquisition of Aventail Corporation which was completed on July 10, 2007 (the “Plan”).Employees of the Registrant who are eligible for payments under the Registrant’s sales commission plan are not eligible to participate in the Plan. This Plan is intended to provide variable compensation opportunities to participants that are linked to achievement of established performance objectives which are intended to increase shareholder value and the success of the Registrant. Under the terms of the Plan, the Committee has approved a bonus pool budget (the “Bonus Pool”) from which payments shall be made upon company and individual performance. The Committee selected total revenue, earnings per share on a pro-forma basis and free operating cash flow (i.e., cash flow from operations less capital expenditures and less the effect of utilization of net operating losses) as defined performance measurements for the release of payments from the Bonus Pool. When the performance of the Registrant equals or exceeds, on an equally weighted blended average basis, at least 90% of the defined performance measurement thresholds, 80% of the available Bonus Pool is released, provided that no single performance measurement component is less than 70% of targeted performance, in which event nopayment under the Plan shall be made. When performance of the Registrant equals or exceeds, on an equally weighted blended average basis, 100% of the defined performance thresholds, 100% of the available Bonus Pool is released, provided that no single performance measurement component is less than 70% of targeted performance, in which event no payment under the Plan shall be made. When performance of the Registrant, on an equally weighted blended average basis, exceeds 100% of the defined performance thresholds, the Bonus Pool may be increased based upon a predetermined formula associated with total revenues and earnings per share on a pro-forma basis, provided that if performance of any performance measurement component fails to equal or exceed 80% of the targeted performance then overall bonus payouts are capped at 110% of the available Bonus Pool. The defined performance measurements for the release of payments from the Bonus Pool are based upon metrics approved by the Board in the 2007 Annual Operating Plan of the Registrant plus the performance metrics for the second half of fiscal year 2007 approved by the Board in connection with the acquisition of Aventail Corporation. The timing of payment of bonus amounts are determined by the Committee SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sonicwall, Inc. Date:July 27, 2007 By: /s/ Robert D. Selvi Robert D. Selvi Chief Financial Officer
